Citation Nr: 0907523	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-16 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for vertigo and balance 
problems, to include as secondary to service-connected 
bilateral hearing loss.

2.  Entitlement to service connection for a digestive 
disability, to include as secondary to service-connected 
bilateral hearing loss.

3.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The appeal was subsequently transferred to the RO in 
Portland, Oregon.  

In December 2007, the Board remanded the issues on appeal as 
well as claims for entitlement to service connection for 
bilateral hearing loss and tinnitus for further development.  
Pursuant to the Board's remand, in February 2008, a letter 
was sent to the Veteran which complies with VA's duties to 
notify and assist.  Further, in December 2008, the Veteran 
was granted service connection for bilateral hearing loss and 
tinnitus so these issues are no longer in appellate status.  
Although the Veteran was not provided with the provisions of 
the most recent version of 38 C.F.R. § 3.310, as will be 
discussed more thoroughly below, the Board finds that he was 
not prejudiced as the claims for secondary service connection 
will be decided under the provisions of the prior regulation 
in effect, which are more favorable to the Veteran.  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's December 2007 remand with regard to 
this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Vertigo and balance problems have not been shown to be 
casually or etiologically related to the Veteran's service or 
to service-connected bilateral hearing loss.

3.  The Veteran does not have a current diagnosis of a 
digestive disability.  

4.  The Veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  Service connection, to include as secondary to service-
connected bilateral hearing loss, is not warranted for 
vertigo and balance problems.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, and 3.310(a) (as defined prior 
to the October 10, 2006 regulation change) (2008).

2.  Service connection, to include as secondary to service-
connected bilateral hearing loss, is not warranted for a 
digestive disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, and 3.310(a) (as defined prior 
to the October 10, 2006 regulation change) (2008).

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1110, 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in April 2004.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ with regard to 
both the service connection claims and the claim for TDIU.  
In a March 2006 letter, the Veteran was provided with notice 
that addresses the relevant rating criteria and effective 
date provisions.  Any defect in the timing of the notice was 
harmless error as service connection and TDIU are being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  

The Veteran underwent VA examinations in October and November 
2008 which addressed his claim for TDIU.  The Board 
acknowledges that the Veteran has not had VA examinations 
specifically for his claims for vertigo and balance problems 
or digestive disorder.  The case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  The 
Board concludes an examination is not needed for the 
aforementioned claims because there is no evidence of any in-
service vertigo, balance problems, or digestive problems.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
The Board also concludes that an examination is not needed 
for  the claim for a digestive disorder because there is no 
post-service diagnosis of any disability related to this 
claim.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Moreover, an examination is not 
needed because no competent evidence has been submitted to 
indicate that vertigo, balance problems, or a digestive 
disorder are associated with an established event, injury, or 
disease in service or to service-connected bilateral hearing 
loss.  Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claims 
for entitlement to service connection for vertigo and balance 
problems or a digestive disorder in this case.  38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some causal connection between his disability and his 
military service").  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

1.  Vertigo and balance problems

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for vertigo 
and balance problems.  The Veteran's service treatment 
records were absent for any complaints, treatment, or 
diagnoses of vertigo or balance problems.  In fact, the first 
reference to vertigo was in a February 1997 private treatment 
record from H.F.M.G., approximately 50 years after the 
Veteran's separation from service.  With regard to the 
decades-long evidentiary gap in this case between active 
service and the earliest indications of vertigo and balance 
problems, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove a claim 
that vertigo and balance problems had their onset in service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  As such, the evidence 
shows that vertigo and balance problems developed many years 
after the Veteran's separation from service.   

Moreover, there is no persuasive evidence to indicate that 
any vertigo and balance problems are related to the Veteran's 
service-connected bilateral hearing loss.  During the 
Veteran's VA examinations for bilateral hearing loss, to 
include the most recent one in October 2008, there was no 
mention of any vertigo or balance problems in connection with 
hearing loss.  Importantly, an August 2006 VA treatment entry 
reflected that the Veteran's falls stopped after he 
discontinued taking Xanax, which he had taken for his 
vertigo.  The Board finds it significant that no medical 
professional has linked the Veteran's vertigo and balance 
problems to his service or to his hearing loss.  To the 
extent that the Veteran contends that any vertigo and balance 
problems are related to his service or hearing loss, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In conclusion, although the evidence reflected that the 
Veteran has vertigo and balance problems or falls which 
appear to have since resolved, the competent medical evidence 
does not reveal a nexus to vertigo or balance problems and 
his service or to his service-connected bilateral hearing 
loss.  As such, service connection for vertigo and balance 
problems, to include as secondary to service-connected 
bilateral hearing loss, must be denied.  38 C.F.R. § 3.303 
(2008) and 3.310(a) (2006).  

2.  Digestive disorder

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a 
digestive disorder.  The Veteran's service treatment records 
were absent for any complaints, treatment, or diagnosis of 
any digestive disorder.  Further, the first mention of any 
diarrhea or nausea was not until January 2002, more than 50 
years after the Veteran's separation from service.  With 
regard to the decades-long evidentiary gap in this case 
between active service and the earliest indications of nausea 
and diarrhea, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove a claim 
that a digestive related disorder had its onset in service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  As such, the objective 
evidence indicates that the Veteran did not experience nausea 
or diarrhea until decades after his separation from service.

Moreover, the Board finds it significant that the Veteran has 
not been diagnosed with any digestive related disability.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran has the disability for 
which benefits are being claimed.  Although the Board 
acknowledges that the Veteran reported experiencing nausea 
and diarrhea following nightmares related to his service-
connected PTSD, the Court has held that a symptom alone 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  Although the 
Veteran is competent to report that he experiences nausea and 
diarrhea, he is not qualified to render a medical opinion as 
to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In sum, the evidence does not establish that the Veteran has 
a diagnosed digestive disability related to his complaints of 
diarrhea and nausea.  Service connection requires evidence 
that establishes that the claimant currently has the claimed 
disability.  See Degmetich, 104 F. 3d at 1332; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, without a 
diagnosed disorder, a discussion of whether any disability is 
related to service-connected bilateral hearing loss is moot.  
Consequently, entitlement to service connection for a 
digestive disability manifested by diarrhea and nausea is 
denied.  38 C.F.R. § 3.303.  

3.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  Consideration may be given to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

The Veteran is service-connected for post traumatic stress 
disorder (PTSD) at 50 percent disabling, bilateral hearing 
loss at 30 percent disabling, and tinnitus at 10 percent 
disabling.  A December 2008 rating decision noted that the 
Veteran's combined evaluation for compensation was 70 percent 
from March 31, 2004.  As the Veteran has one disability rated 
at 50 percent and the combined rating is 70 percent, the 
percentage criteria under 38 C.F.R. § 4.16(a) are met.  

Even though the Veteran meets the aforementioned percentage 
requirements, the evidence must show that the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Upon 
review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that the 
Veteran is unable to work due only to his service-connected 
disabilities.  

In this regard, the Veteran testified that he cannot work due 
to his hearing, vision, and PTSD.  In a March 2008 Form 21-
8940, the Veteran stated that he needed his son to hear what 
customers were saying during his last job.  The record 
reflected that the Veteran last worked in 1995 when he 
retired from a job in sales.  However in May 2004, the VA 
examiner who was examining the Veteran in connection with his 
claim for PTSD determined that the Veteran suffered from 
moderate industrial impairment due to PTSD and a cognitive 
disorder.  He also found that the Veteran was not 
unemployable due to his PTSD symptoms alone.  Most recently 
in October 2008, the VA examiner who evaluated the Veteran's 
hearing concluded that although his hearing loss and tinnitus 
had a negative effect on his occupational functioning, the 
Veteran's hearing would not prevent him from gainful 
employment.  Further the November 2008 VA examiner who 
specifically evaluated the Veteran in connection with his 
claim for TDIU determined that the Veteran was unemployable 
due to severe chronic obstructive pulmonary disease (COPD) 
for which he is not service connected.  

Lastly, the November 2008 VA examiner who evaluated the 
Veteran's PTSD noted that his PTSD symptoms do contribute in 
a moderate way to his ability to get along at the work place.  
However, he did not find that the Veteran was unemployable 
due to PTSD.  Although the examiner felt that the Veteran was 
not able to maintain gainful employment due to physical 
audiological and ophthalmologic impairments, the Board 
affords more probative weight to the conclusions of the 
October 2008 VA audiologist, as she has more expertise on the 
impact of the Veteran's hearing loss in the workplace.  
Moreover, the Veteran is not service-connected for any vision 
related disorder.  Thus, the Veteran has not been found to be 
unemployable based on his service-connected PTSD, bilateral 
hearing loss, or tinnitus alone.  

The Board also notes, the fact that the Veteran is unemployed 
or has difficulty obtaining employment is not enough.  As 
noted above, the question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  In sum, the 
Veteran has not been shown to be unable to work due to his 
service-connected disabilities, and therefore, he is not 
entitled to TDIU.  

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 70 
percent disability evaluation, the evidence does not show 
that these service-connected disorders preclude gainful 
employment.  The Board notes that "[t]he percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  Based on a review of the 
evidence of record, the Board is of the opinion that the 
disability evaluations assigned to the Veteran's disorders 
under the VA Schedule for Rating Disabilities accurately 
reflect the Veteran's overall impairment to his earning 
capacity due to his service-connected disabilities.  
Therefore, a total rating for compensation based on 
individual unemployability due to a service-connected 
disability is not warranted.


ORDER

Entitlement to service connection for vertigo and balance 
problems, to include as secondary to service-connected 
bilateral hearing loss, is denied.

Entitlement to service connection for a digestive disability, 
to include as secondary to service-connected bilateral 
hearing loss, is denied.

Entitlement to TDIU is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


